

NON-COMPETITION AGREEMENT
 
This Non-Competition Agreement, dated as of August __, 2007, is between American
Real Estate Partners, L.P. (“AREP”), and Carl C. Icahn (“Icahn”). Capitalized
terms used and not otherwise defined herein shall have the meaning ascribed to
them in the Contribution and Exchange Agreement (as defined below).
 
WHEREAS, Icahn is the indirect owner of interests in entities engaged in the
business of providing investment management and related services (the
“Business”);
 
WHEREAS, pursuant to the Contribution and Exchange Agreement, dated as of August
__, 2007 (the “Contribution and Exchange Agreement”) by and among CCI Offshore
Corp. (“CCI Offshore”), CCI Onshore Corp. (“CCI Onshore”), Icahn Management LP
(“Icahn Management” and together with CCI Onshore and CCI Offshore, the
“Contributors”), Icahn, and AREP, the Contributors will transfer 100% of their
interests in certain limited partnerships constituting the Business (the
“Companies”) to AREP;
 
WHEREAS, Icahn holds significant direct or indirect economic interests in CCI
Offshore, CCI Onshore and Icahn Management;
 
WHEREAS, one of the conditions to the consummation by AREP of the transactions
contemplated by the Contribution and Exchange Agreement is that Icahn enters
into this Non-Competition Agreement for the purpose of preserving for AREP’s
benefit the goodwill associated with the Business;
 
NOW, THEREFORE, to induce AREP to enter into and consummate the transactions
contemplated by the Contribution and Exchange Agreement and to preserve the
value of the Business (and, in particular, the goodwill associated therewith
that is being transferred to AREP pursuant to the Contribution and Exchange
Agreement), and in consideration of the mutual covenants and agreements herein
contained, the parties hereto do hereby agree as follows:
 
1.  Non- Competition. During the period commencing on the date hereof and ending
on the tenth anniversary of the Closing Date (the “Non-Compete Period”), Icahn,
shall not, without AREP’s prior written consent, directly or indirectly, for his
own account, or in any capacity on behalf of any other third person or entity,
whether as an officer, director, employee, partner, joint venturer, consultant,
investor or otherwise, engage, or assist others engaged, in whole or in part, in
any business deriving more than 25% of its revenues or income from providing
investment management services (a “Competing Business”); provided that ownership
of stock of a business shall not be deemed a violation of this Section 1 if and
for so long as (x) the stock of such business is publicly traded, (y) such
ownership does not exceed 5% of the aggregate outstanding equity interest of
such business and (z) Icahn does not otherwise participate in the management,
operations or affairs of such business. Notwithstanding the foregoing, nothing
in this Non-Competition Agreement shall be construed to prohibit Icahn from
rendering services to, acquiring an economic interest in or otherwise providing
assistance to the Companies, AREP or any of their controlled Affiliates or any
pooled investment vehicle which is advised or subadvised by AREP, the Companies
or any of their controlled Affiliates, or providing investment management
services (whether personally or as an employee or partner of a business formed
for this purpose) solely on his own behalf or on behalf of one or more of his
family members, including trusts of which his family members are the principal
beneficiaries and corporations, limited partnerships, limited liability
companies or similar entities established solely for the benefit of, and wholly
owned by, his family members. Furthermore, Icahn may notify AREP of any proposed
activity for the purpose of soliciting a conclusion as to whether such activity
would violate this Section 1. AREP agrees that it shall approve or disapprove
Icahn’s proposal within 30 days of receipt of such notice. If AREP approves such
activity for purposes of this Section 1, then such activity, as disclosed in
Icahn’s request for approval, will not constitute a violation of this Section 1.
 
1

--------------------------------------------------------------------------------


2.  Non-solicitation. During the Non-Compete Period, Icahn shall not, directly
or indirectly, whether through his own efforts, or through the efforts, or in
any way assisting or employing the assistance, of any other person or entity
(including through any consultant or any person employed by or associated with
any entity with whom he may be employed or associated), do any of the following:
(a) solicit or otherwise attempt to establish a Competing Business with any
person, firm, corporation or other entity that was an investor in the Funds, or
prospective investor in the Funds to whom any of the Companies has made a
proposal within the six months prior to Icahn’s termination of employment or (b)
solicit for employment, hire or otherwise engage in any capacity in any
Competing Business any investment professional or executive who is or has within
the previous one year been an employee or partner of the Companies or any of
their controlled Affiliates, or solicit any such person to terminate his or her
employment by the Companies or any of their controlled Affiliates.
 
3.  Certain Acknowledgments. Icahn acknowledges that (i) the past services
rendered by him to the Companies are of a special and unusual character that
have and have had a unique value to the Companies, (ii) he possesses relations,
contacts, information and other know-how that would permit him to compete with
the Companies or an Affiliate thereof, and reduce the value of the Business and
the interests being transferred to AREP pursuant to the Contribution and
Exchange Agreement and (iii) the covenants set forth in Sections 1 and 2
constitute a material inducement to AREP to consummate the transactions
contemplated by the Contribution and Exchange Agreement and AREP would not have
agreed to enter into or consummate the transactions contemplated by the
Contribution and Exchange Agreement unless Icahn had agreed to the covenants set
forth herein.
 
2

--------------------------------------------------------------------------------


4.  Miscellaneous. 
 
(a)  Blue-Pencil. If any of the agreements set forth in this Non-Competition
Agreement shall be held to be invalid or unenforceable, the remaining parts
thereof shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included therein. In the event that
any provision of this Non-Competition Agreement relating to the time period,
geographic area, scope and/or subject matter shall be declared by a court of
competent jurisdiction to exceed the maximum time period, geographic area, scope
and/or subject matter such court deems enforceable, such time period, geographic
area, scope and/or subject matter shall be deemed to become and thereafter be
the maximum time period, scope and/or subject matter that such court deems
enforceable, it being the intent and express agreement of the parties that the
terms of this Non-Competition Agreement be enforced and interpreted in
accordance with the terms to the greatest extent possible.
 
(b)  Injunctive Relief. The parties agree that the covenants and obligations of
Icahn with respect to non-competition and non-solicitation, and other matters
contained herein relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause AREP
irreparable injury for which adequate remedies are not available at law.
Therefore, Icahn agrees that AREP will be entitled to an injunction, restraining
order or such other equitable relief as a court of competent jurisdiction may
deem necessary or appropriate to restrain Icahn from committing any violation of
the covenants and obligations referred to in this Non-Competition Agreement. Any
such injunction may be obtained without the necessity of posting a bond. These
injunctive remedies are cumulative and in addition to any other rights and
remedies AREP may have at law or in equity.
 
(c)  Construction. The terms and conditions of this Non-Competition Agreement
are the result of negotiations between the parties and this Non-Competition
Agreement shall not be construed in favor of or against any party by reason of
the extent to which any party or its professional advisors participated in the
preparation of this Non-Competition Agreement.
 
(d)  Assignment. Icahn may not assign his rights or obligations hereunder. The
rights and obligations of AREP hereunder shall inure to the benefit of and shall
be binding upon AREP, each of its successors and permitted assigns and may not
be assigned without the prior written consent of Icahn, such consent not to be
unreasonably withheld or delayed.
 
(e)  Applicable Law. This Non-Competition Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of New York, without regard to conflicts of laws principles of
such state or any other state.
 
3

--------------------------------------------------------------------------------


(f)  Consent to Jurisdiction; Etc..
 
(i)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the County of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Non-Competition Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
(ii)  Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Non-Competition Agreement or the
transactions contemplated hereby in any New York State or federal court sitting
in the County of New York. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
 
(iii)  Each party to this Non-Competition Agreement irrevocably consents to
service of process in the manner provided for notices in Section 4(i). Nothing
in this Non-Competition Agreement will affect the right of any party to this
Non-Competition Agreement to serve process in any other manner permitted by law.
 
(g)  Waiver of Jury Trial. 
 
(i)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS NON-COMPETITION AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NON-COMPETITION AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
4

--------------------------------------------------------------------------------


(ii)  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(iii) IT MAKES SUCH WAIVER VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER
INTO THIS NON-COMPETITION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4(g).
 
(h)  Amendment; Waiver. No amendment, modification or discharge of this
Non-Competition Agreement, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the party against whom
enforcement of the amendment, modification, discharge or waiver is sought. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the party
granting such waiver in any other respect or at any other time. Neither the
waiver by either party hereto of a breach of or a default under any of the
provisions of this Non-Competition Agreement nor the failure by either party, on
one or more occasions, to enforce any of the provisions of this Non-Competition
Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder. The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that either party may otherwise have at law or in equity.
 
(i)  Notices. All notices, requests, demands and other communications made in
connection with this Non-Competition Agreement shall be in writing and shall be
(a) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid or (b) transmitted by hand delivery addressed as
follows:
 
if to AREP:
Special Committee of the
Board of Directors of American Property Investors, Inc.
510 East 86th Street
New York, NY 10028
Attention: Jack Gumpert Wasserman, Esq.
 

 
5

--------------------------------------------------------------------------------


with a copy (which shall not constitute notice) to:


American Real Estate Partners, L.P.
100 South Bedford Rd.
Mt. Kisco, NY 10549
Attention: Felicia Buebel, Esq.


and
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attention: Peter G. Samuels, Esq.


and


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: William D. Regner, Esq.


if to Icahn:


Icahn Associates Corp.
767 Fifth Avenue, Suite 4700
New York, NY 10153
Attention: Marc Weitzen


with a copy (which shall not constitute notice) to:


Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Attention: Floyd I. Wittlin, Esq.


 
or, in each case, such other address as may be specified in writing to the other
parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (x) if delivered by first-class, certified or
registered mail, on the fifth Business Day after the mailing thereof, or (y) if
delivered by personal delivery, on the day after such delivery.
 
6

--------------------------------------------------------------------------------


(j)  Counterparts. This Non-Competition Agreement may be executed in
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same instrument.
 
(k)  Entire Agreement. This Non-Competition Agreement and the other agreements
referred to herein constitute the entire agreement between Icahn and AREP with
respect to the subject matter hereof.
 
The signature page follows

 

 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Non-Competition Agreement as
of the date first above written.
 
 

        AMERICAN REAL ESTATE PARTNERS, L.P.  
   
   
    BY:  AMERICAN PROPERTY INVESTORS, INC., ITS GENERAL PARTNER         By:  
/s/ Andrew Skobe    Name:
Title:    

        CARL C. ICAHN  
   
   
                /s/ Carl C. Icahn    

 


8

--------------------------------------------------------------------------------

